DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Paxton et al. (hereinafter, “Paxton”), US 2012/0246737 in view of Liebl et al. (hereinafter, “Liebl”), US 2015/0288694.
As per claim 1: Paxton discloses: A method for managing the distribution of content performed by a user verification system comprising a processor and a non-transitory computer readable storage medium storing instructions that, when executed by the processor (a method of using CAPTCHA to verify a user prior to granting access or information to the user [Paxton, ¶20]; wherein the method is performed by a server [Paxton, ¶18]), cause the processor to perform a method comprising: receiving one or more first signals from a first device, the one or more first signals being associated with a user of the first device (receiving a user solution to a CAPTCHA [Paxton, ¶16; Fig. 1(S100)]); generating, based on the received one or more first signals, a Turing score associated with the user of the first device, the Turing score indicating a relative likelihood that the user of the first device is a human user (calculating a human likeness score based on analyzing the user solution and user interaction patterns against an interaction model [Paxton, ¶16; Fig. 1(S130)]); .
access or information” to the user [Paxton, ¶20]. Furthermore, it was well-known and conventional in the art to apply CAPTCHAs to verify a user who is attempting to access a resource, such as logging in to a website. However, Liebl discloses: receiving a content item for distribution, the content item being associated with at content item least one content parameter specifying a threshold Turing score associated with the content item (access to resources are controlled by a policy, which defines a score threshold to be met in order for the resource to be provided to a user [Liebl, ¶67]); determining that the generated Turing score meets the threshold Turing score specified in the at least one content parameter (a score is assigned to each factors of authentication [Liebl, ¶25]; when in view of Paxton, this score is the human likeness score that indicates whether a user is verified – e.g. as a human); and transmitting, based on the determination, the content item to the first device (for example, a resource may be a secure website which is provisioned to the user for authorized access [Liebl, ¶31]).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement Paxton’s CAPTCHA system with the system of Liebl to provide content to only users that are verified as humans. This would have enabled a system that defines multiple levels of access to different content based on a degree of human likeness, which would have given administrators more flexibility of providing content.  Therefore, content of higher significance would have been given more protection by requiring a higher score.

As per claim 2: Paxton in view of Liebl disclose all limitations of claim 1. Furthermore, Paxton in view of Liebl disclose: wherein the one or more first signals comprise at least one user input provided by the user to the first device (the CAPTCHA is an object-based problem that requires user interaction with an object [Paxton, ¶26; Fig. 2]).

As per claim 3: Paxton in view of Liebl disclose all limitations of claim 2. Furthermore, Paxton in view of Liebl disclose: wherein the one or more first signals comprise information generated based on the user's response to an interactive query presented to the user on the first device (the solution of the CAPTCHA is received [Paxton, ¶¶16, 22]).

As per claim 4: Paxton in view of Liebl disclose all limitations of claim 1. Furthermore, Paxton in view of Liebl disclose: wherein the one or more first signals comprise information generated by monitoring a user's interaction with the first device (receiving the user interaction pattern descriptive of the interactions taken by the user in order to achieve the user solution [Paxton, ¶36]).

As per claim 10: Paxton in view of Liebl disclose all limitations of claim 1. Furthermore, Paxton in view of Liebl disclose: wherein generating the Turing score comprises comparing the received one or more signals to panel signal data to identify a relative deviation of the received one or more signals from the panel signal data (the human likeness score is calculated by comparing user interaction pattern against an interaction model [Paxton, ¶16]; .

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Paxton in view of Liebl and in further view of Buer et al. (hereinafter, “Buer”), US 2005/0105734.
As per claim 5: Paxton in view of Liebl disclose all limitations of claim 1. Paxton in view of Liebl do not disclose the limitations of claim 5. However, Buer discloses: wherein the one or more first signals comprise one or more identification messages received by the first device from one or more other devices (a processing system 302 receives an RFID signal 330 from a RFID token 316, wherein the RFID signal contains credentials 328 [Buer, ¶¶60, 65-66]).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement a multi-factor authentication process in Paxton to improve the accuracy in computing the human likeness score. The inputs to calculate the human likeness score is not strictly limiting and may include any user data that is useful for determining a human user [Paxton, ¶39]. The physical possession of a hardware token further provides proof that a user is human.

As per claim 6: Paxton in view of Liebl and Buer disclose all limitations of claim 5. Buer only discloses signing the credentials within the processing system and not by the RFID token prior to transmitting the credentials to the processing system. However, signing data is a well-wherein the one or more identification messages comprise signed messages”).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the credentials signed by the RFID token prior to transmitting them to the processing system. Having extra layers of data security would have improved the overall security of the system. By signing the credentials at the RFID token prior to sending it to the processing system, it would have provided verification that the credentials originated from an authentic RFID token.

As per claim 7: Paxton in view of Liebl and Buer disclose all limitations of claim 6. Furthermore, Paxton in view of Liebl and Buer disclose: wherein the one or more identification messages comprise messages signed by one or more private keys associated with the one or more other devices (Official Notice is taken herein: one of the most common form of digital signature is public-key cryptography, wherein a private key is used for signing a set of data and a public key is used for verifying said data – this is further supported in [Buer, ¶71], where a private key is used to sign the credentials in the processing system, however it would have been obvious to apply the same signing method in the RFID token for the stated reasons in claim 6).

As per claim 8: Paxton in view of Liebl and Buer disclose all limitations of claim 5. Furthermore, Paxton in view of Liebl and Buer disclose: wherein the one or more identification messages are received by the first device when the first device is proximate to the one or more other devices (requiring the RFID token to be in proximity with the processing system [Buer, ¶¶64]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Paxton in view of Liebl and in further view of Rodriguez et al. (hereinafter, “Rodriguez”), US 2018/0239955.
As per claim 9: Paxton in view of Liebl disclose all limitations of claim 1. Paxton in view of Liebl do not disclose the limitations of claim 9. However, Rodriguez is directed to analogous art of liveness detection [Rodriguez, ¶9]. Liveness detection is a process for distinguishing a living being from a non-living being [Rodriguez, ¶4]. Therefore, Paxton in view of Liebl and Rodriguez disclose: wherein the method further comprises: receiving one or more second signals from a second device, the one or more second signals being associated with the user of the first device (a camera 108 is capable of capturing a moving image of a user’s face, wherein the camera is external to a user device 104 [Rodriguez, ¶203; Fig. 1]), wherein generating the Turing score is further based on the received one or more second signals (the captured images are used to compute correlations scores and combined to generate an overall score that provides an indication of a probability that the user is living [Rodriguez, ¶336]).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement a multi-factor authentication process in Paxton to improve the accuracy in computing the human likeness score. The inputs to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2009/0210937: Discloses determining if a client user is human by obtaining advertising video content and presenting the content to the user. A pass phrase is provided in the content, which the user needs to input to be granted access.
US 2009/0319270: Discloses presenting CAPTCHA challenges to a user, which the user needs to speak the response/answer into a microphone.
US 2011/0113147: Discloses a web server obtaining human interactive proof (HIP) challenges from a HIP server and presenting them to users. The web server sends the results of the challenges to the HIP server to obtain HIP scores to determine if the results were answered by a human or a machine.
US 2014/0108810: Discloses using a mobile device to scan a QR code on a display of a client device to recover a nonce. The nonce is signed and sent to a relying party to be validated. The client device is granted access if the validation is successful, thereby proving a user of the client device’s possession of the mobile device.
US 2017/0034183: Discloses computing scores based on user behavior in a computer system. The scores are compared to different thresholds of different resources to determine if access should be granted or denied.
US 2018/018947: Discloses a visual CAPTCHA of an image with one or more masks and requiring the user to provide input related to the image. The user input is assessed to determine if the user input was human-generated or machine-generated.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453.  The examiner can normally be reached on Mon - Thurs: 10am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        9-10-2021